United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashua, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1120
Issued: December 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2011 appellant, through her attorney, filed a timely appeal from a January 28,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration as it was untimely and did not show clear evidence of error. As the
most recent merit decision by OWCP was issued on August 8, 2008, the Board lacks jurisdiction
to review the merits of this case.1 Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the January 28,
2011 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error.
1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of a final adverse OWCP decisions issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 6, 2000,
the Board affirmed February 20 and May 29, 1998 decisions finding that appellant was not
entitled to compensation after June 22, 1997 due to her accepted work injuries of cervical strain,
right shoulder strain and right hip strain.3 The Board found that OWCP met its burden of proof
to terminate her compensation effective June 22, 1997 based on its finding that the opinion of
Dr. Gerald M. DeBonis, a Board-certified orthopedic surgeon and OWCP referral physician,
constituted the weight of the evidence and established that she had no further disability due to
her work injury. On July 21, 2004 the Board affirmed a June 5, 2003 decision finding that
appellant had not established that she had employment-related disability after June 22, 1997 and
a December 16, 2003 decision denying her request for reconsideration under section 8128.4 In a
decision dated February 17, 2006, the Board affirmed a June 1, 2005 decision denying her
request for a hearing and a September 29, 2005 decision denying merit review under section
8128.5 On June 16, 2009 the Board affirmed an August 8, 2008 decision finding that appellant
had not established that she was disabled after June 22, 1997 due to her January 19, 1994 work
injury.6 The facts and the circumstances as set forth in the prior decisions are hereby
incorporated by reference.
On December 16, 2010 appellant requested reconsideration based on the November 15,
2010 medical report of Dr. John W. Ellis, Board-certified in family medicine, who discussed her
history of a January 19, 1994 injury when she fell on her right hip and shoulder. Dr. Ellis
reviewed the medical evidence and listed findings on examination. He diagnosed muscle tendon
strain of the neck, cervical disc derangement, cervical nerve root impingement bilaterally, back
muscle tendon strain and disc derangement, nerve root impingement at L5 and S1 bilaterally,
internal derangement of the right shoulder with impingement syndrome, traumatic arthritis and
mid brachial plexus impingement, a contusion of the right hip with bursitis and tendinitis and
internal derangement of the left knee with chondromalacia patella and laxity. Dr. Ellis attributed
the diagnosed conditions to appellant’s employment injury. He explained how the mechanics of
the fall caused each condition. Dr. Ellis found that appellant was totally disabled commencing
September 1994.7
By decision dated January 28, 2011, OWCP denied appellant’s request for
reconsideration after finding that it was untimely and did not establish clear evidence of error. It
3

Docket No. 98-2432 (issued September 6, 2000). OWCP accepted that on January 19, 1994 appellant sustained
cervical strain, right shoulder strain and right hip strain when she slipped and fell on ice.
4

Docket No. 04-630 (issued July 21, 2004).

5

57 ECAB 441 (2006). On May 16, 2007 the Board denied appellant’s petition for reconsideration. Order
Denying Petition for Recon., Docket No. 06-75 (issued May 16, 2007).
6

Docket No. 08-2358 (issued June 16, 2009). The Board found that, while OWCP’s August 8, 2008 decision
purported to be a nonmerit denial of appellant’s request for reconsideration, it had conducted a merit review of the
claim.
7

The record also contains progress reports dated 2009 and 2010 from Dr. M. Dennis Wachs, a Board-certified
orthopedic surgeon, discussing his treatment of appellant for multiple conditions, including back and knee pain.

2

found that Dr. Ellis’ report was not sufficiently rationalized to support that her fall caused the
diagnosed conditions and thus did not raise a substantial question regarding the correctness of its
decision.
On appeal appellant’s attorney argued that OWCP, in its February 20, 1998 decision,
violated her due process rights when it terminated her compensation without providing
pretermination notice. He asserted that the Board improperly affirmed the February 20, 1998
decision after finding that her opportunity to request further review remedied the procedural
error. Counsel further maintained that OWCP reviewed the merits of the case in its January 28,
2011 decision as it analyzed Dr. Ellis’ report to determine whether it had sufficient rationale. He
argued that the Board should review the case on the merits and remand it for further
development.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.8 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence on the part of OWCP in its most recent merit
decision. The application must establish, on its face, that such decision was erroneous.9
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to OWCP’s denial, would have created a conflict in
medical opinion requiring further development, is not clear evidence of error and would not
require a review of the case on the Director’s own motion.10 To establish clear evidence of error,
a claimant must submit evidence relevant to the issue which was decided by OWCP. The
evidence must be positive, precise and explicit and must manifest on its face that it committed an
error.11
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. Its procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original decision.12 A right to
8

5 U.S.C. § 8101 et seq.

9

20 C.F.R. § 10.607.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

11

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
12

20 C.F.R. § 10.607(a).

3

reconsideration within one year also accompanies any subsequent merit decision on the issues.13
As appellant’s December 10, 2010 request for reconsideration was submitted more than one year
after June 16, 2009, the date of the last merit decision of record, it was untimely. Consequently,
she must demonstrate clear evidence of error by OWCP in denying her claim for compensation.14
In support of her request for reconsideration, appellant submitted a report dated
November 15, 2010 from Dr. Ellis who reviewed her work history and listed findings on
examination. Dr. Ellis diagnosed numerous conditions involving the cervical spine, lumbar
spine, right shoulder, right hip and left knee. He attributed the diagnosed conditions to
appellant’s January 19, 1994 employment injury based on the mechanism of injury. Dr. Ellis
found that she was totally disabled from September 1994 onward. His report is detailed and
contains some rationale supporting his findings. The term “clear evidence of error,” however, is
intended to represent a difficult standard. The submission of a detailed well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error.15 Dr. Ellis’ report is
insufficient to establish on its face that OWCP erred in terminating appellant’s compensation and
thus does not show clear evidence of error.
Before OWCP appellant’s attorney argued that OWCP conducted a merit review when it
weighed the probative value of Dr. Ellis’ report. He thus contended that the Board should review
the merits of the case. However, to be entitled to a merit review of an untimely request for
reconsideration, appellant must demonstrate clear evidence of error.16 OWCP did not weigh
Dr. Ellis’ report against the other evidence previously of record. Instead, it considered the
probative value of his report for the limited purpose of determining whether it was sufficient to
raise a substantial question as to the correctness of the prior decision. OWCP found that
Dr. Ellis’ report did not show clear evidence of error and thus properly declined reopening
appellant’s case for further review of the merits.
Appellant’s attorney further argued that OWCP erred in failing to provide pretermination
notice before terminating her compensation in its February 20, 1998 decision. In a decision
dated September 6, 2000, however, the Board affirmed the February 20, 1998 termination. The
Board’s decision on this matter became final 30 days from the date of the filing of the decision.17
The issue is thus res judicata and is not subject to further consideration by the Board in this
appeal.18

13

Robert F. Stone, supra note 11.

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

See Joseph R. Santos, 57 ECAB 554 (2006).

16

See 20 C.F.R. § 10.607.

17

See 20 C.F.R. § 501.6(d); see also W.C., Docket No. 09-473 (issued October 9, 2009).

18

See Hugo A. Mentink, 9 ECAB 628 (1958). In the absence of further review by OWCP on the issue addressed
by a Board decision, the subject matter reviewed is res judicata and is not subject to further consideration by the
Board. See Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

